Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
	As to claim 10, isn’t the “exciting” (line 3) step the same as claim 9’s “exciting” (line 7) step?  Actually, they are, suggestive that the same step is claimed twice to some extent, and thus not consistent with the specification.
	As to claim 11, what do the “units” relate back to, if anything?  (Specification states that “units” refer to storage unit, computer unit and cooling unit, but nothing else)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Scherer et al 2019/0170637 teach (Fig. 3) a device, including: sample holder 304 configured to condense gaseous test sample (Para 67); radiation source to atomize the condensed sample; cooling apparatus 308; and analyzer for the liquid.  However, there are no “mechanical oscillations”, and there is no gas analysis per claims 1 and 9.
	Moon et al 20090118366 teach (Figure 1) a housing, 1, condensing element 40, and sensor 50.  However, there are no “mechanical oscillations”, and there is no gas analysis per claims 1 and 9.
However, there are no “mechanical oscillations”, and there is no gas analysis per claims 1 and 9.
	Schuh 6,126,311 (Applicant cited) teaches (ABSTRACT) a device, including: functional element (beam) to condense fluid; oscillation generator to the element into mechanical oscillations; cooling apparatus for the element.  However, there is not suggestion of employing an additional “gas sensor apparatus” to detected the gas that evaporates from the due. 
	Tokyo 2012-181123 (Applicant cited) teaches (Abstract, Figure 1) a device, including: functional element (top surface of “SAW” 14) configured to condense or atomize a fluid; oscillation generator (active elements within “SAW” 14) configured to set the element into oscillations; cooling apparatus 15 configured to cool the functional element; QCM (quartz microbalance) configured to detect existence of gaseous substances around the QCM.  However, the QCM does not “detect gaseous substances in the fluid atomized” (italics added: of lines 8-9, claim 1, and lines 9-10 of claim 9), and the elements 13,4,16,16,17 and not illustrated as being in a common housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861